COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Matthew Leachman

Appellate case number:       01-16-00787-CR

Trial court case number:     1522187

Trial court:                 248th District Court of Harris County

        This Court’s December 19, 2017 Second Order of Continuing Abatement had
continued to abate this case and ordered the State to respond to appellant’s Motion to
Reinstate Appeal, which it did on January 2, 2018. The Clerk of this Court’s December
19, 2017 notice requested that the district clerk file two of appellant’s pleadings. On
January 4, 2018, the district clerk confirmed mailing the hearing record to the appellant.
        On February 9, 2018, the district clerk filed a compliant supplemental clerk’s
record with findings of fact, conclusions of law and order, which was signed by the trial
court on February 8, 2018. The trial court found that, among other things, the State does
not intend to dismiss trial court cause number 1520247. On February 12, 2018, the
district clerk filed a letter in this Court stating that it had mailed this supplemental clerk’s
record to the pro se appellant. To date, the two appellant’s pleadings requested by the
Clerk of this Court’s December 19, 2017 notice have not been filed.
        Accordingly, we grant appellant’s Motion to Reinstate, REINSTATE this case
on this Court’s active docket, and grant, in part, appellant’s Motion to Supplement the
Record. The district clerk is ORDERED to file appellant’s “Supplemental Memorandum
of Law and Argument in Pretrial Habeas Corpus,” filed on August 14, 2017, within 10
days of the date of this Order.
        After reviewing the records, the Court determines that it does desire briefing and,
thus, appellant’s brief is ORDERED to be filed no later than 20 days from the date of
this Order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is ORDERED to be
filed no later than 20 days from the filing of appellant’s brief.

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                  
Date: February 15, 2018